Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 10, 2018

                                            No. 04-17-00601-CV

      IN RE SYNERGY NATURAL RESOURCES, LLC, Trailers for Less, and Gary M.
                              Riebschlager

                                     Original Mandamus Proceeding 1

                                                   ORDER

        In accordance with this court’s opinion of this date, we conditionally GRANT the petition
for writ of mandamus. The trial court is ordered to withdraw its August 11, 2017 order, as well as
its August 24, 2017 order striking the motion for new trial filed by Gary M. Riebschlager and
ordering Gary M. Riebschlager and Synergy Natural Resources, LLC to pay $2,500 in sanctions.
The writ will issue only if the trial court fails to comply within fourteen days from the date of our
opinion and order. We further LIFT the stay we ordered on October 6, 2017.

        It is so ORDERED on January 10, 2018.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2018.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CV-02517, styled Circle Bar A Inc. v. Synergy Natural Resources,
L.L.C., pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.